Raia v Pototschnig (2017 NY Slip Op 01642)





Raia v Pototschnig


2017 NY Slip Op 01642


Decided on March 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 2, 2017

Friedman, J.P., Andrias, Feinman, Kapnick, Gesmer, JJ.


3322N 113006/09

[*1] Joseph Raia, Plaintiff-Respondent,
vHubert Pototschnig, Defendant-Appellant, New Century Mortgage Corporation, et al., Defendants.


Hubert Pototschnig, Woodbury, appellant pro se.
Jeffrey I. Baum & Associates, P.C., Garden City (Jeffrey I. Baum of counsel), for respondent.

Order, Supreme Court, New York County (George J. Silver, J.), entered January 5, 2016, which denied the motion of defendant Hubert Pototschnig to reject the report of the referee, unanimously affirmed, with costs.
The court properly denied defendant's motion, rejecting his attempts to relitigate issues already adjudicated in this action (see Domingez v Zinnar, 130 AD3d 414 [1st Dept 2015]).
Defendant also failed to offer a proposed calculation of interest in response to the court's several requests for him to do so, and the court otherwise afforded defendant ample opportunities to be heard on his objections to the referee's report.
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 2, 2017
CLERK